Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-13, 15, 17, and 19 are objected to because of the following informalities:  
In claim 2, line 4, it appears Applicant intended “the second cycle time of operation of the second actuator” to read --the second cycle time for the second actuator--, as no “cycle time of operation” has yet been established in the claims. Similar objections apply to claims 3-4, 7, and 10, and are not repeated here for brevity.
In claim 4, lines 5 and 11, it appears Applicant intended “processor is configured to” to read --processor is further configured to--. Similar objections apply to claims 5-12, and are not repeated here for brevity.
In claim 4, lines 11, it appears Applicant intended “configured to calculate the third cycle time” to read --configured to repeat the calculation of the third cycle time--, as the third cycle time has already been calculated an initial time.
In claim 5, lines 2, it appears Applicant intended “valid if the following conditions were met” to read --valid if each of the following conditions were met--. Similar objections apply to claims 8 and 11, and are not repeated here for brevity.
In claim 13, line 11, it appears Applicant intended “staring timer” to read --staring a timer--
In claim 13, line 11, it appears Applicant intended “occur” to read --occur:--. Similar objections apply to claims 15, 17 and 19, and are not repeated here for brevity.
In claim 13, lines 12-14, it appears Applicant intended “if the” to read --the--, as each of these occurrences of “if” appear to be redundant in light of the conditional statement 
In claim 13, line 12, it appears Applicant intended “the first sensed pressure” to read --the sensed first pressure--. Similar objections apply to claims 15, 17, and 19, and are not repeated here for brevity.
In claim 13, line 17, it appears Applicant intended “starting time the timer” to read --starting the timer--
In claim 13, line 18, it appears Applicant intended “occur” to read --occur:--
In claim 13, lines 19-21, it appears Applicant intended “if the” to read --the--, as each of these occurrences of “if” appear to be redundant in light of the conditional statement preceding them.
In claim 17, line 8, it appears Applicant intended “staring time the timer” to read --staring the timer--
In claim 19, line 8, it appears Applicant intended “staring timer” to read --staring a timer--
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Specifically, claim 13 recites conditionally starting a timer and conditionally stopping the timer based on first through third sensed pressures, and subsequently “communicating a cycle time to a processor”, which is indefinite. It is unclear if “a cycle time” is related to the previously recited timer, and if so, how “a cycle time” is defined, rendering the scope of the claims indefinite. Claims 14-18 and 20 depend from claim 13, fail to cure said indefiniteness issues, and are thereby similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
Claim 19 follows a similar pattern as claim 13, and is similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shiina et al. (US PGPub. No. 2019/0249399). 
Regarding claim 1, Shiina discloses a work vehicle (Figure 1) comprising: a chassis [12]; a ground engaging implement [11] configured to move the chassis along a ground surface; a boom [14] including 
Regarding claim 2, Shiina discloses the work vehicle of claim 1, wherein the processor is further configured to calculate a second cycle time for the second actuator, to analyze if the calculated second cycle time is valid and, if the second cycle time is valid, to communicate the second cycle time to the user, and if the second cycle time is not valid, to repeat the calculation of the second cycle time of operation of the second actuator (¶0049, ¶0052, ¶0056). Examiner understands Shiina’s cycle time calculation to apply for each actuator of the described excavator. 
Regarding claim 3, Shiina discloses the work vehicle of claim 2, wherein the processor is further configured to calculate a third cycle time for the third actuator, to analyze if the calculated third cycle time is valid and, if the third cycle time is valid, to communicate the calculated third cycle time to the user, and if the third cycle time is not valid, to repeat the calculation of the third cycle time of operation of the third actuator (¶0049, ¶0052, ¶0056). Examiner understands Shiina’s cycle time calculation to apply for each actuator of the described excavator. 
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4, Examiner deems a work vehicle according to claim 3, further comprising a first sensor configured to sense a first pressure associated with the first actuator, a second sensor configured to sense a second pressure associated with the second actuator and a third sensor configured to sense a third pressure associated with the third actuator, wherein the processor is configured to compare the sensed first pressure to a threshold pressure, to compare the sensed second pressure to the threshold pressure, and to compare the sensed third pressure to the threshold pressure prior to calculating the third cycle time of operation, and wherein if the sensed first pressure is less than the threshold pressure, the sensed second pressure is less than the threshold pressure and the sensed third pressure is greater than the threshold pressure, the processor is configured to calculate the third cycle time of operation of the third actuator to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such conditional calculation of the third cycle time for the third actuator.
Claims 5-6 ultimately depend from claim 4, and are deemed allowable at least by virtue of their dependence on claim 4. 
Regarding claims 7, Examiner deems a work vehicle according to claim 2, further comprising a first sensor configured to sense a first pressure associated with the first actuator, a second sensor compare the sensed first pressure to a threshold pressure, to compare the sensed second pressure to the threshold pressure, and to compare the sensed third pressure to the threshold pressure prior to calculating the second cycle time of operation, and wherein if the sensed first pressure is less than the threshold pressure, the sensed second pressure is greater than the threshold pressure and the sensed third pressure is less than the threshold pressure, the processor is configured to calculate the second cycle time of operation of the second actuator to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such conditional calculation of the second cycle time for the second actuator. 
Claims 8-9 ultimately depend from claim 7, and are deemed allowable at least by virtue of their dependence on claim 7. 
Regarding claims 10, Examiner deems a work vehicle according to claim 1, further comprising a first sensor configured to sense a first pressure associated with the first actuator, a second sensor configured to sense a second pressure associated with the second actuator and a third sensor configured to sense a third pressure associated with the third actuator, wherein the processor is configured to compare the sensed first pressure to a threshold pressure, to compare the sensed second pressure to the threshold pressure, and to compare the sensed third pressure to the threshold pressure prior to calculating the first cycle time of operation, and wherein if the sensed first pressure is greater than the threshold pressure, the sensed second pressure is less than the threshold pressure and the sensed third pressure is less than the threshold pressure, the processor is configured to calculate the first cycle time of operation of the first actuator to be novel and non-obvious over the prior art of record. 
Claims 11-12 ultimately depend from claim 10, and are deemed allowable at least by virtue of their dependence on claim 10. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669